Title: From Thomas Jefferson to Migneron de Brocqueville, 2 September 1788
From: Jefferson, Thomas
To: Brocqueville, Migneron de


          
            
              Monsieur
            
            à Paris ce 2me. Septembre 1788
          
          Je viens de recevoir le memoire imprimée que vous m’avez fait l’honneur de m’envoyer, contenante la description d’un Pont et d’un hopital que vous avez construit en bois prés de Bordeaux. La maniere d’ameliorer et de ceintrer le bois, que vous avez imaginé, et la construction generale de ces deux objets, sont les meilleure preuves, Monsieur, de vos talents et de vos connoissances dans votre art, et je souhaite de tout mon coeur que le public s’en profiteroit en vous donnant souvent l’occasion de les developer. Agreez les remercimens et les voeux d’un etranger qui verra toujours avec plaisir la prosperité de votre nation et la votre, et qui a l’honneur d’etre avec beaucoup de consideration, Monsieur, votre tres-humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        